Biddle, J.
Joseph K. Edgerton brought this action against William A. Abbott, auditor, and John Bing, treasurer of Allen county, to enjoin the collection of certain penalties and interest upon taxes assessed against certain lands owned by the appellee. The facts alleged in the complaint necessary to present the questions involved may be stated as follows:
That the appellee is the owner of certain lands in Allen county, describing them, which are charged with taxes, stating the amounts, for the year 1873; that he paid one-half of said taxes to said treasurer before the third Monday in April, 1874, according to the act of March 8th, 1873, Acts Beg. Sess. 205; that the balance of said taxes remains unpaid; that the treasurer, after the 15th day of November, 1874, returned said lands to the auditor as delinquent, for the non-payment of the balance of the taxes thereon, due on the said 15th day of November, 1874; that the auditor has recorded said lands in his office as delinquent, and charged thereon the amount of said unpaid taxes, with interest and a penalty of ten per cent, and the taxes for the current year, 1874; and has also delivered to the treasurer a list of said lands as delinquent, and is about to advertise the same for public sale, on the second Monday of February, 1875, to pay said taxes, interest and penalty; that as soon as the appellee was informed of these facts, he protested against such intended action by the auditor; that on the 21st day of December, 1874, the appellee, having learned that the duplicate was in the hands of the treasurer for collection, tendered to him the amount of taxes for the year 1873, *198remaining unpaid, exclusive of any penalty and without interest, which amount was refused; that the appellee, on the 22d day of December, 1874, delivered a written notice to the auditor not to so advertise said lands, that the appellee had personal property within the county sufficient to satisfy the unpaid taxes, that he was willing to pay the same and had tendered the amount to the treasurer, which he had refused to accept; to which notice the auditor replied, that he should proceed to advertise and sell said lands as intended; that the appellee is a resident of said county, and has sufficient personal property therein to pay all taxes lawfully assessed against said lands that now remain unpaid; that no levy or other effort has been made to collect said unpaid taxes from the personal property of said plaintiff; that the auditor still threatens to so list and advertise said lands, and before the appellee can give the proper notice of this application, will commence the publication of said lands for sale, as delinquent.
Prayer, that the auditor be enjoined from so listing and advertising said lands, and that the treasurer be enjoined from collecting said interest and penalties, and for general relief.
A demurrer to the complaint, for alleged insufficiency of facts, was overruled. Judgment on the demurrer, enjoining the auditor from advertising the lands, and enjoining the treasurer from selling the same, or assessing a penalty thereon. The proper exceptions were reserved, and an appeal taken.
Section 155 of the act approved December 21st, 1872, Acts Spec. Sess. 1872, 101, reads as follows:
“ Sec. 155. In case any person shall refuse or neglect to pay the tax imposed on him, the county treasurer shall, after the third Monday of April, levy the same, together with ten per centum damages, and the costs and charges that may accrue, by distress and sale of the goods and chattels of such person who ought to pay the same, wherever the same may be found within the county: Provided, that the county treas*199urer shall at all times have power to levy and collect [delinquent] or other than a current year’s taxes; and it is hereby made such treasurer’s duty to levy and collect such delinquent taxes, whether they be charged upon a current year’s duplicate, or otherwise, as well before as after his return and settlement for a current year’s taxes.”
Section 172 of the same act reads as follows: “There shall be a penalty assessed of ten per cent, upon the amount of taxes returned delinquent, which the persons or property assessed shall be liable to pay, together with interest upon the whole amount till paid.” . Acts Spec. Sess. 1872, 104.
The first section of the act of March 8th, 1873, Acts of Reg. Sess. 1873, 205, which is supplementary and amendatory to the act of December 21st, 1872, reads as follows:
“Section 1. * * That each person or taxpayer charged with taxes on a tax duplicate in the hands of a county treasL urer, may pay the full amount of such taxes on or before the third Monday in April, or may, at his option, pay one-half thereof on or before the said third Monday in April, and the remaining half on or before the fifteenth day of November following: Provided, however, that all road taxes so charged shall be paid prior to the fifteenth day of November in the manner prescribed by law: And provided further, that in all cases where as much as one-half of the amount of tax charged against a tax payer shall not be paid on or before the third Monday in April, the whole amount charged shall become due and be returned delinquent, and collected as provided by law: And provided further, that the provisions of sections one, two and three of this act shall not apply to the tax. for the year 1872.”
The fourth section of the act of March 8th, 1873, which is an amendment of section 159 of the act of December 21st, 1872, and therefore is the one now in force, reads as follows:
“Sec. 4. * * The several county treasurers be and are hereby required immediately after their April settlement with the county auditor, either in person or by deputy, to call upon every delinquent tax payer in their respective *200counties, and if necessary to distrain property for the collection of such delinquent tax, together with ten per centum damage, and the costs and charges that may accrue.” Acts Reg. Sess. 1873, 206.
The remainder of this section refers to the settlement of the treasurer with the auditor, and does not, as we can perceive, affect this case; and we think that what we have quoted from the two acts is all the statute law that bears upon the questions we are considering. The act of March 8th, 1873, repealed all acts or parts of acts conflicting with its provisions.
Section 1 of the act of March 8th, 1873, repeals sections 155 and 172 of the act of December 21st, 1872, so far as it is in conflict with them. Sections 155 and 172 impose the penalty on taxes, if not paid before the third Monday of April in each year. Section 1 of the amendatory act relieves the tax of its penalty in all cases where one-half of it is. paid before the third Monday in April; but in cases where-none, or less than half, before that day, has been paid, the-penalty still attaches. The remaining half of the tax may be paid on or before the fifteenth day of November following. A majority of the court are of opinion that the penalty still attaches to the deferred payment of one-half of the tax, unless it is paid on or before the fifteenth of November, the same as it does on the whole amount, if none or less-than half is paid on or before the third Monday of April; that sections 155 and 172 are not repealed or amended by the act of March 8th, 1873, so far as the penalty for the nonpayment of the last instalment of the tax is concerned; and. that this construction reconciles and gives uniformity to both acts.
We are all of the opinion that the auditor could not legally advertise, nor the treasurer legally sell, the land, while the appellee owned leviable personal property within the county sufficient to pay the taxes assessed against him. Catterlin v. Douglass, 17 Ind. 213; Bowen v. Donovan, 32 Ind. 379; Ring v. Ewing, 47 Ind. 246.
*201And there is no doubt in our minds but that an injunction was the proper remedy to relieve the appellee. The Toledo, etc., R. R. Co. v. The City of Lafayette, 22 Ind. 262; McPike v. Pen, 51 Mo. 63; Green v. Beeson, 31 Ind. 7; Pugh v. Irish, 43 Ind. 415; Knight v. The Flat Rock, etc., Turnpike Co., 45 Ind. 134.
The judgment is affirmed, with costs.
Worden, J., was absent.